It is urged in support of the petition for rehearing that the improper cross-examination was not prejudicial error because the effect of the evidence elicited by such examination was to reduce the damages rather than disprove primary negligence, and inasmuch as the verdict was for defendant, the jury must have concluded there was no primary negligence.
The court properly instructed the jury to the effect that it was incumbent on the plaintiff to make use of reasonable means to effect as speedy and complete a recovery as could reasonably be accomplished, and for that purpose the plaintiff was required to use reasonable care in the selection of competent and skillful surgeons and physicians; and that if he failed in this respect he could not recover damages for an aggravation of his injury, or result therefrom, occasioned by such failure. Plaintiff offered proof to the effect that the three doctors he called bore the reputation in that community as being skillful and competent physicians and surgeons. This evidence was objected to by the railroad company and the objection sustained. The rule appears to be well settled that where a party has used reasonable care in selecting a physician or surgeon, but owing to unskillful treatment the injury has been increased, the *Page 307 
party causing the original injury will be held liable in damages for the latter. 8 R. C. L. p. 449; 13 Cyc. 77; 17 C. J. 779. In the case of Lyons v. Erie R. R. Co., 57 N.Y. 489, it was said:
"One who is injured by the negligence of another is bound to use ordinary care to effect his cure and restoration; but he is not responsible for a mistake, and when he acts in good faith and under the advice of a competent physician even if it is erroneous, the error will not shield the wrongdoer."
It was competent for plaintiff to show that he acted in good faith and used due care by employing well known and reputable physicians to treat his injury. Baker v. Borello, 136 Cal. 160,68 P. 591. It was error to exclude this evidence and the improper cross-examination served to aggravate the error by presenting to the jury an issue not within the pleading — that is, the competency of the physicians called by plaintiff rather than his good faith in calling them. In view of the evidence in this case we are constrained to the opinion this issue had the effect of excluding the issue of negligence.
The petition for rehearing is denied.